Citation Nr: 1701174	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  13-30 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hemorrhoids, to include as secondary to service-connected anemia due to sickle cell trait with alpha thalassemia. 

2.  Entitlement to service connection for atypical chest pain.

3.  Entitlement to service connection for carpal tunnel syndrome.

4.  Entitlement to a higher initial rating for anemia due to sickle cell trait with alpha thalassemia currently rated as 0 percent disabling.

5.  Entitlement to an increased rating for patellofemoral syndrome and chondromalacia, left knee, rated as 0 percent disabling prior to December 2, 2011; rated as 10 percent disabling effective December 2, 2011; rated as 0 percent disabling effective February 11, 2013; and rated as 10 percent disabling effective December 22, 2014.  

6.  Entitlement to an increased rating for patellofemoral syndrome and chondromalacia, right knee, rated as 0 percent disabling prior to December 2, 2011; and rated as 10 percent disabling effective December 2, 2011.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to May 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2012, May 2014, and October 2015 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in May 2013, May 2015, and November 2015; statements of the case were issued in August 2013, October 2015, and May 2016; and substantive appeals were received in October 2013, December 2015, and May 2016.   

The Veteran presented testimony at a Central Office Board hearing in May 2016.  A transcript of the hearing is associated with the Veteran's claims folder. 

The procedural history of the Veteran's knee claims is complex.  Service connection was granted by way of a January 2007 rating decision, wherein the RO assigned noncompensable ratings.  The Veteran's claims for increased ratings were denied in July 2008, and June 2009.  

By way of a May 2012 rating decision, the RO granted 10 percent ratings for each knee.  In January 2013, the Veteran submitted an Appeal Status Election form.  It appears that he initially checked the box for "This action satisfies my disagreement/appeal on only the following issue(s):" and he handwrote "I agree with the decision of increase to my knees."  He then wrote (but then crossed out) "However, I disagree with early Effective date."  After crossing out the second sentence and initializing it, he then checked the box for "This action satisfies my disagreement/appeal on all issues.  I withdraw my disagreement/appeal."  The Board finds this to be an explicit and unambiguous withdrawal of the claims as the final intent of this form is clear when considering the totality of this document and its context.  

In January 2013, the Veteran filed a new claim for increased ratings (including a claim that the 10 percent ratings should have earlier effective dates).  The RO did not issue a rating decision in response to this new claim.  Though no rating decision had been issued, the Veteran filed an April 2013 notice of disagreement (presumably in response to the May 2012 rating decision, despite the fact that any appeal stemming from the rating decision had been explicitly withdrawn).  

The RO issued a July 2013 statement of the case that addressed the issue of entitlement to earlier effective dates for the assignment of the 10 percent ratings.  The Veteran submitted a substantive appeal in September 2013.  However, the July 2013 statement of the case did not address the issue of entitlement to increased ratings.  The RO addressed the issue of entitlement to increased ratings by way of an October 2013 supplemental statement of the case.  The Board finds this is an incorrect procedural document for the AOJ to address the increased ratings for the knees.  See 38 C.F.R. § 19.31(a) ("In no case will a Supplemental Statement of the Case be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the Statement of the Case, or to respond to a notice of disagreement on newly appealed issues that were not addressed in the Statement of the Case.").  No substantive appeal was filed in regards to the issue of entitlement to increased ratings.  

As will be further explained below, these issues must be remanded in order to cure procedural defects.  

Additionally, the Board notes that the Veteran appealed the issues of entitlement to service connection for abnormal electro cardiogram, and allergic reaction to naproxen and the issue of entitlement to an increased rating for gastroesophageal reflux disease (GERD).  Additionally, he appealed the issues of entitlement to earlier effective dates for the grant of service connection for an unspecified depressive disorder; the grant of service connection for GERD; and grant of a total disability rating based on individual unemployability (TDIU).  In his August 2016 substantive appeal, the Veteran stated that he wished to testify at a Central Office (CO) Board hearing.  As of this Board action, a CO hearing has not been held or scheduled.  As such, these issues will be the subject of a separate Board decision at a later date.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Hemorrhoids
At the Veteran's May 2016 Board hearing, he testified that he took iron pills in service (at Fort Knox) to treat his now service-connected anemia due to sickle cell trait with alpha thalassemia.  He stated that he did not realize it; but his stools were getting harder.  He subsequently began having a difficult time going to the bathroom.  He suggested that he did not bring it up at the time due to embarrassment.  However, he stated that he was told that he had hemorrhoids while he was in service (Dr. W.F.).  He stated that his hemorrhoids symptoms have been continuous since his discharge from service (VBMS, Hearing Transcript, 5/23/16, pgs. 8-14).  

In light of the Veteran's competent testimony at the 2016 hearing, the Board finds that a remand for a VA examination is warranted to determine the nature and etiology of the Veteran's hemorrhoids.  

Chest pain, carpal tunnel syndrome
The RO has issued numerous VCAA notices with regards to the veteran's numerous claims over the years.  However, none of these notices have addressed the Veteran's claims for atypical chest pain and carpal tunnel syndrome.  For the sake of thoroughness, the Board finds that the RO should issue VCAA notice addressing the Veteran's claims for atypical chest pain and carpal tunnel syndrome.  

Anemia
At his May 2016 Board hearing, the Veteran testified that he felt that his anemia was affecting his nerves.  He stated that he feels vibrating down his legs.  He also reported what appeared to be arm spasms (he stated that his arm "will jump").  

The Veteran underwent a VA examination in September 2016.  The examiner noted that the Veteran had been diagnosed with alpha thalassemia, sickle cell trait, and thymus hyperplasia mass.  The examiner also stated that the Veteran was taking continuous medication (b12 for the anemia) for control of a hematologic or lymphatic condition, including anemia.  She stated that the status of the primary condition was not applicable.  Later, he checked "yes" when asked if the Veteran has an anemia condition resulting in weakness and easy fatigability.  When asked if the Veteran has any other conditions, complications and/or residuals of treatment from a hematologic or lymphatic disorder, the examiner responded in the negative.  The examiner also stated that the Veteran did not have sickle cell anemia.  In a separate medical opinion, the examiner opined that the Veteran's thymus hyperplasia remnant was at least as likely as not related to service.  

The Board notes that the Veteran is service connected for anemia due to sickle cell trait with alpha thalassemia.  This disability has been rated under Diagnostic Code 7799-7714 (the rating criteria for sickle cell anemia).  In this regard, 38 C.F.R. § 4.20 provides that when a disability is unlisted in the rating criteria, then it is permissible to rate the disability under the criteria for a closely related disease or injury.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  38 C.F.R. § 4.27 (2016).  The examiner found that the Veteran did not have sickle cell anemia.  Therefore she did not address the rating criteria for it.  This proved problematic as the Veteran's anemia is rated by analogy to sickle cell anemia.

The Board finds that a new examination is warranted to determine the current severity of the Veteran's anemia due to sickle cell trait with alpha thalassemia.  

Knees
As noted in the introduction, the procedural history of these claims appears to stem from a May 2012 rating decision.  However, that procedural history was severed when the Veteran withdrew his claims in January 2013.  No rating decision was issued with respect to the Veteran's subsequent January 2013 increased rating claim.  The Veteran's increased rating claims were only adjudicated in an October 2013 supplemental statement of the case that postdated the Veteran's purported substantive appeal (which is dated September 2013).  

The Board finds that the issue of whether increased ratings and earlier effective dates are warranted must be adjudicated by way of a rating decision.  Only following a rating decision, notice of disagreement, statement of the case, and substantive appeal (in the proper order) will the claims be properly before the Board.  The Board notes that both the timeliness and adequacy requirements of a Substantive Appeal are subject to discretion and may be waived explicitly by the Board.  Percy v. Shinseki, 23 Vet.App. 37, 47 (2009).  However, here, the AOJ has not issued a rating decision on the increase rating issues for the bilateral knees and the notice of disagreement (in April 2013) could only relate to a May 2012 rating decision that was the subject of the withdrawal of appeal received by VA in January 2013.  In light of this, the Board finds that the full procedural protections and processes must be accomplished to return these issues to the Board. 

\
Accordingly, the case is REMANDED for the following actions:

1.  Issue VCAA notice with regards to the Veteran's service connection claims for atypical chest pain and carpal tunnel syndrome.

2.  Schedule the Veteran for a VA examination for the purpose of determining the nature and etiology of the Veteran's hemorrhoids.  The claims file is to be reviewed by the examiner to become familiar with the Veteran's medical history related to his hemorrhoids.  

Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hemorrhoids began during or are causally related to service, to include whether they were caused by, or aggravated by, treatment (iron pills or otherwise) for his service-connected anemia due to sickle cell trait with alpha thalassemia. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  A comprehensive rationale is to accompany any opinion expressed.

3.  Schedule the Veteran for a VA orthopedic examination for the purpose of determining the current severity of his anemia due to sickle cell trait with alpha thalassemia.  The claims file is to be reviewed by the examiner to become familiar with the Veteran's medical history related to this disability.  Any special tests deemed medically advisable should be conducted.  Even if it is determined that the Veteran does not have sickle cell anemia, address the Veteran's signs and symptoms in terms of these rating criteria on the appropriate form.  If it is determined that the criteria for sickle cell anemia are not appropriate, explain why and advise as to which rating criteria are most applicable for the rating of the Veteran's service connected disability the examiner should.  Then, complete the appropriate evaluation form.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

4.  Issue a rating decision addressing the issues of whether increased ratings and earlier effective dates are warranted for patellofemoral syndrome and chondromalacia of the Veteran's left and right knees.  Following a timely notice of disagreement, statement of the case, and substantive appeal, the claims should be returned to the Board.  

5.  After completion of the above, review the relevant evidence of record and determine if the benefits sought can be granted.  If any benefit sought remains denied, then furnish the Veteran and his representative, if any, with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



